Citation Nr: 1132727	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-06 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania (PA)


THE ISSUE

Entitlement to service connection for a claimed right leg disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.  

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the RO.  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in July 2008.  

The Board remanded the case to the RO in October 2008 for additional development of the record.  

The actions sought by the Board through its development requests appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The issue of service connection for an acquired psychiatric disorder, to include PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  


FINDINGS OF FACT

The currently demonstrated right leg disorder manifested by traumatic myositis ossificans of the right anterolateral femur is shown as likely as not to be due to an injury sustained during the Veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by traumatic myositis ossificans of the right anterolateral femur is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is fully favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.  


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that he has a right leg disorder caused by being struck by the corner of a heavy crate exposure in the right upper thigh in 1969 while stationed at an outside storage facility at Tangshan Air Force Base in Saigon.  

During his July 2008 hearing, the Veteran testified that, shortly after service, he was treated by his family physician for a right leg disorder.  He asserted that the bruise he received in service had calcified.  He also testified that, in 1967, he was involved in an automobile accident that was unrelated to his current right leg disorder.  

Notably, a February 1967 dispensary treatment record confirms a notation of bilateral leg bruising, attributable to the Veteran's involvement in a recent car accident.  The Veteran is shown to have been stationed in DaNang, Vietnam at that time.   

In this case, the medical evidence of record shows findings of right lateral thigh calcified hematoma.  

Specifically, a private X-ray report, dated in February 2006, reflects findings that examination of the right femur showed evidence suggestive of an old trauma at the mid femoral shaft, and periosteal reaction with tumoral type of calcinosis.  

The practitioner noted that there were areas of myositis ossificans, which did not appear to be aggressive and was more likely due to a benign process; however the possibility of a more aggressive process could not be totally ruled out.  

The Veteran was diagnosed with periosteal reaction with tumoral calcinosis and areas of myositis ossificans involving the mid femoral shaft anteriorly and laterally.  

Significantly, in conjunction with the current appeal, the Veteran underwent a VA examination in October 2009.  Here, he reported a history of sustaining injury to his right leg while on active duty in Vietnam when a crate fell against his right anterior thigh, causing a considerable bruise to form.  The Veteran indicated that he did not receive treatment for this injury in service, and noted that his right thigh injury, which did not give him much trouble at the time, had over the years continued to cause right anterolateral distal thigh pain.  

On examination, the examiner observed that the Veteran had an easily palpable firm mass in his right lower anterolateral thigh.  The Veteran was diagnosed with myositis ossificans, post-trauma, right anterolateral thigh.  

The examiner opined that the Veteran's statement at the time of the February 2006 evaluation made it just as likely as not that the myositis ossificans that was described inadequately by the examining physician as a "calcified hematoma," was just as likely as not from an occurrence of trauma while the Veteran was stationed in Vietnam.  

The examiner concluded that it was just as likely as not that the Veteran's traumatic myositis ossificans of the right anterolateral femur was to be considered service connected.  

The Board finds that the Veteran's lay assertions with respect to his in-service injury to the right thigh and post-service symptomatology are credible in confirming the nature of the injury to his right leg.  In this regard, the Veteran's account of how he sustained his injury in service has been found to be credible, as he has maintained that his right leg disorder is due to injuring his thigh while moving crates in service and not due to an automobile accident that also occurred in service, which also has been shown to have caused injury to the leg.  

Moreover, the Veteran is competent to describe symptoms of right leg pain since injuring his right leg in service, which may establish continuity of symptomatology since service.  Barr v. Nicholson, 21 Vet. App. at 307.  

Moreover, the February 2006 private X-ray report, showing findings that examination of the right femur showed evidence suggestive of an old trauma at the mid femoral shaft, along with the October 2009 VA examiner's opinion that the Veteran's right leg disorder as likely as not was related to his reported injury in service is probative evidence of a medical nexus between the in-service right leg injury and the post-service right leg disorder.  

Overall, when there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that, as likely as not, the Veteran developed a right leg disorder was due to an injury sustained during his period of active service.   

In resolving all reasonable doubt in the Veteran's favor, service connection for a right leg disorder is warranted.  


ORDER

Service connection for traumatic myositis ossificans of the right anterolateral femur is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


